Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 2, 2021 in reply to the Non-final Office Action mailed September 2, 2021. No claims have been amended, canceled, or newly added. Claims 5-8 and 13 have been withdrawn. Claims 1-4, 9-12, and 14-21 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonkwe et al. (U.S. Patent Application Pub. No. 2003/0138482).
Applicant Claims
Applicant’s elected subject matter is directed to a transparent soft capsule shell formed from a composition comprising starch dispersion, iota-carrageenan, and a plasticizer; wherein the plasticizer contains 1-15 parts, or 3-15 parts, or 5-10 parts, by mass of D-sorbitol; 1-30 parts, or 3-25 parts, or 5-15 parts, by mass of maltitol; and 30-60 parts, or 35-55 parts, or 40-50 parts, by mass of glycerin, each per 100 parts by mass of the mixture of starch and carrageenan, and the plasticizer contains no sorbitan.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a non-gelatin soft capsule shell formed from a solution free of particulate material (e.g. crystals) comprising a bulking agent, iota-carrageenan, and a plasticizer; wherein the bulking agent can be e.g. starch dispersion, and wherein the plasticizer can include sorbitol (i.e. D-sorbitol), maltitol, and glycerin in amounts and proportions to optimize the desired tensile strength, extensibility, and sealability properties of the composition (abstract; paragraphs 0009-0015, 0026, 0036, 0039, 0042, 0043; examples; claims 15 and 35).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)	Fonkwe et al. do not explicitly disclose that the sorbitol, maltitol, and glycerin amounts are specifically 5-10 parts by mass of sorbitol, 5-15 parts by mass of maltitol, and 40-50 parts by mass of glycerin, per 100 parts by mass of the mixture of starch and carrageenan. This deficiency, however, is cured by the teachings of Fonkwe et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Fonkwe et al., outlined supra, to devise Applicant’s presently claimed soft capsule shell. 
Fonkwe et al. disclose a soft capsule shell composition comprising starch, iota-carrageenan, and a plasticizer; wherein the plasticizer can include sorbitol (i.e. D-sorbitol), maltitol, and glycerin in amounts and proportions to optimize the desired tensile strength, extensibility, and sealability properties of the composition. Fonkwe et al. provides an example (i.e. example 12) in which maltitol is present in the amount of et al. exemplifies that SORBITOL SPECIAL can be present in the composition in the amount of e.g. 8% (example 9). One of ordinary skill in the art would know that SORBITOL SPECIAL contains from 40-55% D-sorbitol, and sorbitan. Hence, 8% SORBITAN SPECIAL contains 3.2-4.4% D-sorbitol (i.e. 40-55% of 8%), and thus D-sorbitol is present in the amount of 11-14 parts D-sorbitol per 100 parts by mass of the mixture of starch and carrageenan (i.e. within the claimed ranges of 1-15 parts and 3-15 parts). 
From the teachings of Fonkwe et al. as a whole, the total amount of plasticizer can range most preferably from 12-36% based on the weight of the composition (see paragraph [0043]), and can include the combination of sorbitol (i.e. D-sorbitol), maltitol, and glycerin, with no sorbitan (see claim 15). From the Fonkwe et al. Examples, one of ordinary skill in the art would thus be able to arrive at a soft capsule shell composition comprising e.g. 3.2 wt% D-sorbitol, 3.75 wt% maltitol, and 12.5 wt% glycerin (from Examples 9, 12, and 7, respectively), corresponding to 11 parts D-sorbitol, 7.5 parts maltitol, and 52 parts glycerin, per 100 parts by mass of the mixture of starch and carrageenan. Claim 16 stipulates that the plasticizer contains 5-10 parts D-sorbitol, 5-15 parts maltitol, and 40-50 parts glycerin. In view of the express teachings of Fonkwe et al. that the plasticizer can include sorbitol (i.e. D-sorbitol), maltitol, and glycerin in amounts and proportions to optimize the desired tensile strength, extensibility, and 
The composition for making the soft capsule shell may be in the form of a solution free of particulate material (e.g. crystals) (see abstract; paragraphs [0021] and [0059]). In other words, “a solution free of particulate material”, as anyone of ordinary skill in the art would immediately recognize, means “transparent”. Without question, then, the composition for forming the soft capsule shell, and the soft capsule shell thus formed, will be transparent.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “it is questionable whether Fonkwe can truly be said to disclose a non-gelatin soft capsule shell or a composition suitable for a non-gelatin soft capsule shell”, that “Fonkwe does not specifically describe a capsule”, that “all of the exemplary compositions in Fonkwe are films, not capsules”, and that “Tanner” (i.e. WO 01/03677) “disclosed 17 formulation examples…unsuitable for producing capsules, despite the fact that a film was formed…due to poor mechanical strength, low elasticity coefficient and inability to form seals” and thus “Tanner clearly evidences the understanding in the art that not every film forming composition would be reasonably expected to be suitable for preparing a capsule” and thus “a person of ordinary skill would not rely on Fonkwe alone if preparing a capsule shell” and “would have no expectation of successfully arriving at the claimed capsule based on Fonkwe’s untested films”. 
The Examiner, however, would like to point out the following:
1. The title of Fonkwe is “non-gelatin capsule shell formulation”. Indeed, one of ordinary skill in the art would clearly understand that the entire disclosure of Fonkwe is directed precisely to suitable non-gelatin capsule shell formulations, and most certainly would fully and reasonably expect that Fonkwe’s formulations are absolutely suitable for a non-gelatin soft capsule shell. The whole premise of Applicant’s argument, that Fonkwe cannot truly be said to disclose a non-gelatin soft capsule shell, is quite peculiar and baseless, not supported with any real hard evidence whatsoever. 
2. Applicant’s claims are directed to a soft capsule shell, or to a composition for a soft capsule shell. Applicant’s claims are not directed to whole capsules. Whether or not Fonkwe exemplifies capsules or even discloses capsules is essentially irrelevant. In any 
3. The prior art rejection is over Fonkwe, not Tanner. While the generic premise that “not all films are suitable soft capsule shells” may generally be true, Fonkwe is directed specifically to soft capsule shells, and Fonkwe expressly discloses the criticality of the proper tensile strength, extensibility, and sealability as a key requirement for a suitable capsule shell, and thus one of ordinary skill in the art would reasonably expect that the formulations disclosed in Fonkwe result in soft capsule shells with the proper tensile strength, extensibility, and sealability for successful use in actual capsules. 
ii) Applicant contends that “none of the Examples of Fonkwe uses D-sorbitol without also using sorbitan”, while “the present claims require that the capsule does not comprise sorbitan”, and thus “Fonkwe does not disclose the claimed composition for a capsule shell not comprising sorbitan that can make a transparent soft capsule shell” as sorbitol alone is “believed to cause blooming in capsules, a defect where white crystals form on the surface of capsules during storage”. 
The Examiner, however, would like to point out the following:
1. Fonkwe is not limited to the specific examples of even the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and the non-preferred embodiments, and what the teachings of the reference as a whole disclose or reasonably suggest to one of ordinary skill in the art. While Fonkwe may exemplify the use of SORBITOL SPECIAL and may even prefer this agent, neither SORBITOL SPECIAL nor sorbitan is a requisite constituent of the Fonkwe composition. 
not derive from Fonkwe that white crystals will necessarily form when one has prepared a composition for a soft capsule shell with a plasticizer comprising D-sorbitol without sorbitan. Rather, Fonkwe teaches that the use of D-sorbitol alone presents problems. However, it would be clear to one of ordinary skill in the art, and should be clear to Applicant, that Fonkwe expressly intends their composition to be transparent and free of blooming and white crystal formation during storage. To this end, Fonkwe provides that the plasticizer can consist of e.g. the combination of sorbitol (i.e. D-sorbitol), maltitol, and glycerin (see claim 35). No sorbitan is necessarily required. Without a doubt, then, Fonkwe desires a transparent capsule shell, and they recognize the dangers of employing D-sorbitol alone and have expressly disclosed this danger. However, the combination of sorbitol with e.g. maltitol and glycerin would thus appear to be suitable for a transparent composition that would not suffer from blooming during storage, even in the absence of sorbitan 
3. While Fonkwe does indeed prefer the use of “SORBITOL SPECIAL”, which does contain sorbitan, “SORBITOL SPECIAL” is not necessarily required. One of ordinary skill in the art would understand that the desired combination of sorbitol and maltitol would certainly encompass within its purview D-sorbitol and maltitol, and that this combination, being so desired, would not suffer from blooming, as Fonkwe make it clear that they desire a composition free of blooming and crystal formation. The combination of D-sorbitol and maltitol, without sorbitan, is consistent with Fonkwe’s claim 35, as is the further inclusion of glycerin. Therefore, one of ordinary skill in the art, 
iii) Applicant contents that “summarily combining examples cannot render the claims obvious”, that “the rejection seems to say no more than a skilled artisan, once presented with the references, would have understood that they can be combined”, but “this is not enough”, that “Fonkwe cannot provide a reasonable expectation of successfully achieving a transparent capsule in the absence of sorbitan” and that any assertion to the contrary is based on “textbook hindsight”. 
The Examiner, however, would like to point out the following:
1. The prior art rejection is over the Fonkwe reference alone, not a combination of two or more cited references. Hence, in other words, there is no combination of references, and the basic premise of Applicant’s argument is moot. 
2. Fonkwe is good for all that it expressly discloses and reasonably suggests to one of ordinary skill in the art, who is one of ordinary creativity, not an automaton. 
3. Applicant has been continuously arguing for years that because Fonkwe’s examples employ “SORBITOL SPECIAL” (i.e. the combination of D-sorbitol and sorbitan) as part of the plasticizer, that employing D-sorbitol without sorbitan as part of the plasticizer is somehow a patentable advance in the art. This is simply not true. From the broader disclosure of Fonkwe, one of ordinary skill in the art would understand that a transparent soft capsule shell can be achieved by employing a combination of plasticizer elements, such as sorbitol, maltitol, and glycerin, without sorbitan. 
iv) Applicant contends that “none of the examples in Fonkwe include all three of the recited components of maltitol, sorbitol, and glycerin”, and while the office action it would be obvious to optimize the levels of D-sorbitol and glycerin by using the examples as a starting place and tweaking them…combining the recited components in a way that is not explicitly disclosed and then adjusting the concentrations outside of the disclosure is not a tweak, and it is not routine optimization”, and that “there is no explanation of or basis in scientific reasoning for why a person of ordinary skill would have found it obvious to optimize by decreasing the concentration of both sorbitol and glycerin to levels lower than those in Fonkwe’s examples”. 
The Examiner, however, would like to point out the following:
1. Applicant is essentially arguing that because Fonkwe does not anticipate the instantly claimed subject matter with one specific example or preferred embodiment, that the instantly claimed subject matter is not obvious. Applicant is confusing and blurring anticipation and obviousness, which are not one and the very same under U.S. Patent law. The prior art rejection is under 35 USC 103 for obviousness. Hence, Fonkwe need not anticipate the instantly claimed subject matter, much less precisely disclose verbatim Applicant’s claims.
2. As discussed in detail in the prior art rejection, supra, in following the teachings of the Fonkwe examples as a whole, one of ordinary skill in the art would without question be able to arrive at a transparent soft capsule shell composition comprising a plasticizer, wherein the plasticizer consists of D-sorbitol, maltitol, and glycerin in amounts of 11 parts D-sorbitol, 7.5 parts maltitol, and 52 parts glycerin, per 100 parts by mass of the mixture of starch and carrageenan. No routine optimization is even required here. 
in amounts and proportions to optimize e.g. the desired extensibility and sealability (see paragraphs [0008], [0043]). Employing D-sorbitol at 10 parts rather than 11 parts and glycerin at 50 parts rather than 52 parts, per 100 parts by mass of the mixture of starch and carrageenan, is simply not a patentable advance in the art. Rather, consistent with the teachings of Fonkwe, one of ordinary skill in the art would be able to tweak these amounts to attain the desired levels of e.g. extensibility and sealability, and doing so simply does not rise to the level of an advance that promotes the progress of the useful arts, but rather merely represents the work and skill of the ordinary mechanic in the art in fulfilling the stated objectives of Fonkwe.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/DAVID BROWE/Primary Examiner, Art Unit 1617